UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS OCT 09 2029

 

 

UNITED STATES, et al.,
Vv. Case No. 20-cv-00362

INTERNAL REVENUE SERVICE, et al.

Nee? See Nee Nee! ee Nee ee” Nee”

 

MOTION FOR PRELIMINARY INJUNCTION FOR TEMPORARY HALT TO
ONGOING STATE AND FEDERAL TAX PROCEEDINGS AGAINST THE PLAINTIFF-
RELATOR AS TO THE DEFENDANTS, INTERNAL REVENUE SERVICE AND
MASSACHUSETTS DEPARTMENT OF REVENUE

Pursuant to Fed. R. Civ. P. 65, the Plaintiff-Relator, Jaideep S. Chawla a/k/a John Adams,
respectfully moves this Court for a preliminary injunction as to the defendants, Internal Revenue
Service and the Massachusetts Department of Revenue, against whom this Court ought to enter a
preliminary injunction halting any state and federal tax proceedings for payments allegedly owed
by the Plaintiff-Relator.

As grounds for the relief sought, the Plaintiff-Relator states that he will suffer irreparable
harm absent a court order halting the Internal Revenue Service’s ongoing audit and collection
process and the associated, automatic tax assessment(s) from the Massachusetts Department of
Revenue. The Plaintiff-Relator, acting pro se, appears to have stated a claim for, among other
things, a conspiracy to deprive him of his civil rights. Such conspiracy has been plausibly
alleged to have involved an audit initiated by the defendant, Internal Revenue Service. In the
absence of court-ordered relief, the aforementioned state and federal tax agencies may continue

to harass the Plaintiff-Relator during the pendency of the above-captioned case in spite of the

reality that, to the extent that the Plaintiff-Relator prevails on certain claims, he is owed money
from the same state and federal tax collectors. Aside from harassment and a government-
sponsored effort to silence and/or gaslight the pro se Plaintiff-Relator during the pendency of this
complex case, there is no reason for the defendants, Internal Revenue Service and Massachusetts
Department of Revenue, to proceed with any audit, assessment, or other adverse tax action

during the pendency of the above-captioned action.

RESPECTFULLY SUBMITTED,
yh L-
oe

JOHN ADAMS

PRO SE

(formerly Jaideep S Chawla)

Mailing Address:

3 Henniker Street, #235
Hillsborough, New Hampshire 03244

 

Dated: October 2, 2020
RTIFICATE OF SERVICE

I hereby certify that on this day a copy of the foregoing was served on each of the
following by first class mail:

The Honorable William Barr
Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, DC 20530

The Honorable John Bash

United States Attorney, Western District of Texas
903 San Jacinto Blvd., Suite 334

Austin, Texas 78701

Dated: October 2, 2020 a bo

Jdhn Adams (formerly Jaideep S. Chawla)
 

 

UNITED STATES

 

a POSTAL SERVICE.

 

PRIORITY"
MAIL

= Date of delivery specified* s

* USPS TRACKING™ included to many major
international destinations.

= Limited international i insurance.
= Pick up available. *
= Order supplies online.*

= When used internationally, a customs
declaration label may be required.

* Domestic only

SOs

PSO00001000014 OD: 12 1/2x 9 1/2

To schedule free
Package Pickup,

scan the QR code.

 

USPS.COM/PICKUP

 

 

 

& 01801 006
Date of
10/02/20 x

11486978

28 B

 

PRIORITY MAIL 3-DAY ®

 

EXPECTED DELIVERY DAY: 10/06/20

Chess oe
QS. Dsteek Faxes

0006

 

Jose Bate ‘Le

 

 

Co96

 

SHIP
TO:

800 FRANKLIN AVE
RM 280
Waco TX 76701-1934

|

9505 5067 0921 0276 2270 54

 

|

 

USPS TRACKING® NUMBER

 

=

 
